Ilsley, J.
The defendant James M. Wilson, endorser of a draft drawn by J. T.. Semmes, on J. R. Groves & Co., and by them accepted, has appealed from the judgment rendered against him in said suit by the Fourth District Court of New Orleans.
The draft was not paid by the acceptors, whereupon it was duly protested for non-payment, and legal notice thereof served on the defendant Wilson, in person.
The appeal is a frivolous one, taken solely for delay; but, as the appel-lee has not claimed damages by his answer, as required by Art. 907 C. P., we cannot condemn the defendant to pay any.
It is therefore ordered, adjudged and decreed, that the judgment of the Court below be affirmed, with costs, and that the appellant pay the costs of appeal.
¡Howell, J., absent.